Citation Nr: 0309908	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection.

A July 2000 rating decision denied the appellant's claim as 
Not Well Grounded.  The Veterans Claims Assistance Act of 
2000 (VCAA) eliminated the requirement that a claim be Well 
Grounded.  The RO reconsidered the appellant's claim under 
the VCAA and, in the November 2001 rating decision, again 
denied the claim.

During its review of this case, the Board determined that 
additional development was appropriate in this case.  
Specifically, the Board caused the appellant to be scheduled 
for a VA medical examination.  The appellant was informed of 
this development in a March 2003 letter.  The appellant 
received a VA audio examination in March 2003.  This was 
accomplished pursuant to regulations then in effect.  See, 
e.g., 38 C.F.R. § 19.9 (2002).    The authority under which 
the additional development was performed, however, has been 
removed.  In Disabled American Veterans (DAV), et al v. 
Secretary of Veterans Affairs, 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003), the Court of Appeals for the Federal 
Circuit held that the Board does not, in most cases, have the 
statutory authority to obtain additional evidence and 
consider it in its decision without first remanding the case 
to the agency of original jurisdiction, in this case, the RO.  
Nonetheless, in light of the fact that this decision grants 
the benefit sought by the appellant, the Board concludes it 
may proceed consistently with the holding of DAV v. Secretary 
of Veterans Affairs, supra.




FINDINGS OF FACT

1.  The appellant's service medical records are not 
available, as they were destroyed by the accidental fire at 
the National Personnel Records Center.  Neither are any 
substitutes available.

2.  Treatment records of one of the appellant's private care 
providers were destroyed by a flood.

3.  The appellant's Military Occupation Specialty (MOS) was 
Heavy Machine Gunner.  

4.  The appellant's MOS exposed him to loud gunfire and other 
noise.

5.  The appellant served in the European Theater of 
Operations (ETO) during World War II.

6.  The competent credible evidence of record shows the 
appellant's bilateral hearing loss is most likely to due his 
military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the appellant's bilateral hearing loss was incurred during 
his military service.  38 U.S.C.A. §§  1110, 5107(b) (West 
2002); 38 C.F.R. §§  3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  This change in 
the law is potentially applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In view of the 
allowance of the claim, all pertinent notice and assistance 
has been accomplished.

Historically, the appellant filed his claim in August 1999.  
The November 2001 rating decision denied the claim because 
there was no evidence the appellant's hearing loss occurred 
in or was caused by his military service.  The RO found that 
the private medical evidence submitted by the appellant did 
not provide any evidence of linkage between his hearing loss 
and his military service.

The response to the RO's September 1999 request for the 
appellant's SMR states that no SMR are available and that it 
is a fire related case.  That is, that the records were 
burned at the accidental fire at the National Personnel 
Records Center.

A January 2002 letter from D. J. H., M.D., reflects his 
opinion that the appellant's hearing loss is service 
connected.  It was noted that he had sustained acoustic 
trauma during service.  Dr. H. did not otherwise provide an 
opinion as to the etiology of the appellant's hearing loss or 
other rationale for his opinion.

The appellant's Army Separation Qualification Record reflects 
that his MOS was Heavy Machine Gunner 605.  As such, he 
loaded, aimed, and fired, a heavy machine gun in support of 
other units.  The appellant's DD-214 reflects that, Per 
General Orders 33 and 40, War Department, 1945, his unit was 
involved in the Rhineland and Ardennes ground combat battles 
or campaigns of Central Europe.

The appellant received a VA audio examination in March 2003.  
The appellant related to the examiner that he served two and 
one-half years in Europe during World War II as a heavy 
machine gunner.  The appellant stated that four heavy machine 
guns (.50 caliber) were mounted on a trailer, and he was 
responsible for firing all four as necessary.  He stated 
there were no hearing protection devices available for use.  
After exposure to enumerable machine gun blasts, he had 
hearing loss and ringing in both ears while still in service 
and when he was discharged.  He denied exposure to loud noise 
in his post-service occupation as a carpenter.

The examination report reflects that physical examination 
revealed the otoscopy to be within normal limits for both 
ears.  No active ear disease or infection was present.  
Tympanograms for both ears were normal.  Acoustic reflexes 
were present but elevated via ipsilateral stimulation at 500 
Hertz, both ears, only.  There was mild to severe hearing 
loss, both ears, pure tones, across the tested frequencies.  
There were no significant air bone gaps.  Speech reception 
thresholds were in good agreement with pure tone averages for 
both ears.  Word recognition ability was poor in the right 
ear and extremely poor in the left ear at elevated 
conversational speech levels with masking used in the non-
test ear.  Diagnosis was bilateral, fairly symmetrical, 
sensorineural hearing loss; mild to moderately severe degree 
in the right ear, and of mild to severe degree in the left 
ear, and bilateral tinnitus.

The report reflects that the examiner opined that the 
appellant's hearing loss is consistent with his noise 
exposure history.  Further, the examiner opined that it is 
likely as not that the appellant's hearing loss began with 
his noise exposure during his military service.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Further, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).
The primary evidence against the appellant's claim is the 
unavailability of both his SMR and post-service private 
treatment records.  The absence of a rationale for the 
January 2002 opinion of his private care provider, Dr. H is 
not particularly helpful.
On the other hand, Dr. Horton did note that the veteran had 
sustained some acoustic trauma during service.  The other 
primary positive evidence for the appellant is the diagnosis 
and opinion of the VA examiner at the March 2003 audio 
examination.  The Board notes the appellant's MOS and the 
fact that official records reflect his presence in the Europe 
during significant battles or campaigns.  When combined with 
the competent credible medical evidence of record, the Board 
deems the evidence to be sufficiently in equipoise to grant 
the appellant the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

With resolution of reasonable doubt in the veteran's favor, 
entitlement to service connection for bilateral sensorineural 
hearing loss is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

